DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOHNNY TREVON COOK,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D14-3290

                             [April 27, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562010CF001574A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

STEVENSON, J.

    Johnny Cook appeals his conviction of four counts of attempted
second-degree murder, one count of aggravated assault, one count of
shooting a deadly missile, and one count of possession of a firearm by a
minor, and his sentence of an aggregate ninety-three years in prison. We
affirm his conviction, but reverse the sentence and remand for
resentencing.

    A life-without-parole sentence for a juvenile nonhomicide offender is
unconstitutional under the Eighth Amendment of the United States
Constitution. Graham v. Florida, 560 U.S. 48, 82 (2010), as modified (July
6, 2010). The Florida Supreme Court has recently held that Graham also
applies to aggregate term-of-years sentences. See Gridine v. State, 175 So.
3d 672, 674–75 (Fla. 2015) (holding juvenile’s aggregate seventy-year
sentence for attempted first-degree murder unconstitutional under
Graham), cert. denied, No. 15-870, 2016 WL 854312 (Mar. 7, 2016); Henry
v. State, 175 So. 3d 675, 679–80 (Fla. 2015) (holding juvenile’s aggregate
ninety-year sentence unconstitutional under Graham), cert. denied, No.
15-871, 2016 WL 1078958 (Mar. 21, 2016). Specifically, the court held
“Graham is implicated when a juvenile nonhomicide offender’s sentence
does not afford any ‘meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation.’” Henry, 175 So. 3d at 679
(quoting Graham, 560 U.S. at 75).

    Cook was a juvenile at the time of the commission of the crimes. The
trial court sentenced him to an aggregate of ninety-three years
imprisonment for nonhomicide offenses. The sentence for each count was
a mandatory minimum. His sentence did not give him a “meaningful
opportunity to obtain release based on demonstrated maturity and
rehabilitation,” and thus was unconstitutional. See Graham, 560 U.S. at
75. We therefore reverse Cook’s sentence and remand for resentencing in
accordance with Gridine and Henry.

  Reversed and remanded for resentencing.

GROSS and FORST, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2